IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
LARETA MIRZADJANYAN,                                 :
on behalf of plaintiff and a class,                  :
                                                     :
                           Plaintiff,                :       Case No.
                                                     :
                  vs.                                :
                                                     :
CENTRAL CREDIT SERVICES, LLC;                        :
and JHPDE FINANCE 1, LLC,                            :
                                                     :
                           Defendants.               :
-----------------------------------------------------x
                                   COMPLAINT – CLASS ACTION

                                             INTRODUCTION

        1.       Plaintiff Lareta Mirzadjanyan brings this action to secure redress from unlawful

credit and collection practices engaged in by defendants Central Credit Services, LLC and

JHPDE Finance 1, LLC (“JHPDE”). Plaintiff alleges violation of the Fair Debt Collection

Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

        2.       The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

        3.       In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

        4.       Because of this, courts have held that “the FDCPA's legislative intent emphasizes




                                                         1
the need to construe the statute broadly, so that we may protect consumers against debt

collectors' harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v.

Apex Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).

        5.     The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,

LLC, 259 F.3d 662, 666 (7th Cir. 2001).

        6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.
                                 VENUE AND JURISDICTION

        7.     This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331

and 28 U.S.C. §1337.

        8.     Venue and personal jurisdiction in this District are proper because:

               a.      Defendants’ collection communication (Exhibit A) was received by

                       plaintiff within this District;

               b.      Defendants do or transact business within this District.
                                             PARTIES

        9.     Plaintiff Lareta Mirzadjanyan is an individual who resides in Brooklyn, New

York.
        10.    Defendant Central Credit Services, LLC is a limited liability company organized

under Delaware law with its principal office at 9550 Regency Square Blvd., Suite 500,

Jacksonville, FL 32225.

        11.    Central Credit Services, LLC operates a collection agency, using the mails and

telephone system to collect defaulted consumer debts allegedly owed to others.

        12.    Central Credit Services, LLC is a debt collector as defined in the FDCPA.

        13.    JHPDE is a limited liability company chartered under Delaware law with

               principal


                                                   2
offices at 5757 Phantom Drive, Suite 225, Hazelwood, MO 63042.

       14.     JHPDE is engaged in the principal business of acquiring (or claiming to acquire)

and liquidating defaulted consumer debts.

       15.     On information and belief, all or a majority of JHPDE’s revenue is derived from

the liquidation of consumer debts.

       16.     JHPDE liquidates some of the consumer debts itself, by filing lawsuits.

       17.     For example, JHPDE has filed over 175 collection lawsuits against consumers in

New York (Exhibit B). It also files collection lawsuits in other states, including California,

Connecticut, Florida, Indiana, Kansas, Louisiana, Missouri, New Jersey, Oklahoma, Oregon,

Pennsylvania, Tennessee, Texas, and Wisconsin. The total number of lawsuits filed by JHPDE

to collect money from consumers exceeds 3,000.

       18.     The mails and telephone system are used in connection with such lawsuits.

       19.     JHPDE’s sole member is JH Portfolio Debt Equities, LLC, which uses the same

address as JHPDE. JH Portfolio Debt Equities, LLC states that the organization duns some

consumers itself: “Have You Heard from JH Portfolio Debt Equities? If you are one of our

consumers, you might have received something in the mail or received a call from us. JH

Portfolio Debt Equities, LLC acquires charged-off accounts from some of the nation’s largest

lenders and works with select partners to resolve the accounts with consumers. Accounts are

often considered charged-off when 180 days or more have passed without the required minimum

monthly payment.” (https://jhportfoliodebtequities.com/consumers/)

       20.     In other cases, JHPDE hires collection agencies such as Central Credit Services,

LLC to dun consumers.

       21.     JH Portfolio Equities’ overall business is described as follows on a web site

maintained under the assumed name of JH Capital Group: “JH Portfolio Debt Equities is a

nationally licensed debt purchaser of charged off consumer debt, including credit card and

consumer installment loans, healthcare, government, mortgage and student loan distressed debt.


                                                 3
JH uses a variety of operational channels to maximize collections, and has developed a fully

compliant collection platform that ISO 27001, SSAE 16 and PCI compliant as well as a network

of partners who are just as devoted to compliance and customer service. JH is certified by the

Debt Buyer’s Association (DBA), and its clients include global financial institutions.

(https://jhcapitalgroup.com/portfolio/)

       22.     JHPDE is a debt collector as defined in the FDCPA.
                                              FACTS

       23.     Defendants have been attempting to collect from plaintiff an alleged credit card

debt, incurred (if at all) for personal, family or household purposes and not for business

purposes.

       24.     On or about June 15, 2018, defendant Central Credit Services, LLC, acting on

behalf of defendant JHPDE, as its authorized agent, sent plaintiff the letter attached as Exhibit A.

       25.     Exhibit A is the first letter plaintiff received from defendant Central Credit

Services, LLC regarding the alleged debt described therein.

       26.     Exhibit A is a form letter, filled out by computer in a standardized manner.

       27.     On information and belief, based on its contents, Exhibit A is a form intended for

use as the first letter defendant Central Credit Services, LLC sends to a consumer regarding the

debt described therein.
                                      COUNT I – FDCPA

       28.     Plaintiff incorporates paragraphs 1-27.

       29.     The form letter attached as Exhibit A violates 15 U.S.C. §1692e, 1692e(2),

1692e(10) and 1692g. It fails to coherently state the amount of the debt, as required, and is

confusing and misleading as to the amount of the debt, in that:

               a.      The front of the letter states that the balance due is $5,674.35;

               b.      At the top of the reverse side of the letter is an itemization which describes

                       the same $5,674.35 number as the total due as of charge-off, and which


                                                 4
                      further states that the debt has increased subsequent to charge-off by

                      $431.43 interest and $212 non-interest fees and charges, and that there

                      have been no payments or credits since charge-off.

       30.     This is mathematically nonsensical: $5,674.35 + $431.43 + $212 - $0 is not

$5,674.35.

       31.     In addition, the letter is ambiguous and inconsistent as to whether interest, fees

and other charges are continually being added to the debt.

       32.     Section 1692g provides:
               § 1692g. Validation of debts
               (a) Notice of debt; contents. Within five days after the initial communication
               with a consumer in connection with the collection of any debt, a debt
               collector shall, unless the following information is contained in the initial
               communication or the consumer has paid the debt, send the consumer a
               written notice containing--

                        (1) the amount of the debt;

                        (2) the name of the creditor to whom the debt is owed;

                        (3) a statement that unless the consumer, within thirty days after
                      receipt of the notice, disputes the validity of the debt, or any portion
                      thereof, the debt will be assumed to be valid by the debt collector;

                        (4) a statement that if the consumer notifies the debt collector in
                      writing within the thirty-day period that the debt, or any portion
                      thereof, is disputed, the debt collector will obtain verification of the
                      debt or a copy of a judgment against the consumer and a copy of such
                      verification or judgment will be mailed to the consumer by the debt
                      collector; and

                        (5) a statement that, upon the consumer's written request within the
                      thirty-day period, the debt collector will provide the consumer with
                      the name and address of the original creditor, if different from the
                      current creditor.

               (b) Disputed debts. If the consumer notifies the debt collector in writing
               within the thirty-day period described in subsection (a) that the debt, or any
               portion thereof, is disputed, or that the consumer requests the name and
               address of the original creditor, the debt collector shall cease collection of the
               debt, or any disputed portion thereof, until the debt collector obtains
               verification of the debt or a copy of a judgment, or the name and address of
               the original creditor, and a copy of such verification or judgment, or name
               and address of the original creditor, is mailed to the consumer by the debt

                                                 5
                collector. Collection activities and communications that do not otherwise
                violate this title may continue during the 30-day period referred to in
                subsection (a) unless the consumer has notified the debt collector in writing
                that the debt, or any portion of the debt, is disputed or that the consumer
                requests the name and address of the original creditor. Any collection
                activities and communication during the 30-day period may not overshadow
                or be inconsistent with the disclosure of the consumer's right to dispute the
                debt or request the name and address of the original creditor.

                (c) Admission of liability. The failure of a consumer to dispute the validity of
                a debt under this section may not be construed by any court as an admission
                of liability by the consumer.

                (d) Legal pleadings. A communication in the form of a formal pleading in a
                civil action shall not be treated as an initial communication for purposes of
                subsection (a).

                (e) Notice provisions. The sending or delivery of any form or notice which
                does not relate to the collection of a debt and is expressly required by the
                Internal Revenue Code of 1986 [26 USCS §§ 1 et seq.], title V of Gramm-
                Leach-Bliley Act [15 USCS §§ 6801 et seq.], or any provision of Federal or
                State law relating to notice of data security breach or privacy, or any
                regulation prescribed under any such provision of law, shall not be treated as
                an initial communication in connection with debt collection for purposes of
                this section.

       33.      Section 1692e provides:
                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section: . . .

                (2) The false representation of—

                       (A) the character, amount, or legal status of any debt; or

                       (B) any services rendered or compensation which may be lawfully
                       received by any debt collector for the collection of a debt. . . .

                (10) The use of any false representation or deceptive means to collect or
                attempt to collect any debt or to obtain information concerning a consumer. .
                ..

                                    CLASS ALLEGATIONS

       34.      Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a)

and 23(b)(3).

       35.      The class consists of (a) all individuals (b) with New York addresses, (c) to


                                                  6
whom defendant Central Credit Services, LLC sent a letter in the form represented by Exhibit A

(d) on behalf of defendant JHP, (e) where the amount listed for the debt as of the date of the

letter does not equal the amount listed for the debt as of chargeoff plus any interest, charges and

fees accrued since chargeoff minus any payments and credits since chargeoff, (f) which letter

was sent any time during a period beginning one year prior to the filing of this action and ending

21 days after the filing of this action.

        36.     On information and belief, based on defendants’ size and the use of a form letter,

the class is so numerous that joinder of all members is not practicable.

        37.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common question is whether Exhibit A violates the FDCPA.

        38.     Plaintiff’s claim is typical of the claims of the class members. All are based on

the same factual and legal theories.

        39.     Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation.

        40.     A class action is superior for the fair and efficient adjudication of this matter, in

that:

                c.      Individual actions are not economically feasible.

                d.      Members of the class are likely to be unaware of their rights;

                e.      Congress intended class actions to be the principal enforcement

                        mechanism under the FDCPA.

        WHEREFORE, the Court should enter judgment in favor of plaintiff and the class

members and against defendants for:

                        i.      Statutory damages;

                        ii.     Attorney’s fees, litigation expenses and costs of suit;

                        iii.    Such other and further relief as the Court deems proper.


                                                   7
                                    s/Tiffany N. Hardy
                                    Tiffany N. Hardy


Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com


Daniel C. Cohen
COHEN & MIZRAHI LLP
300 Cadman Plaza West, 12th floor
Brooklyn, NY 11201
(929) 575-4175
(929) 575-4195 (FAX)
dan@cml.legal




                                      8
                                       NOTICE OF ASSIGNMENT

             Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                                   s/Tiffany N. Hardy
                                                   Tiffany N. Hardy


Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)



T:\35596\Complaint 12.17.18_.wpd




                                                      9
EXHIBIT A
